Name: COMMISSION REGULATION (EC) No 3309/93 of 30 November 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 2. 12. 93 Official Journal of the European Communities No L 297/13 COMMISSION REGULATION (EC) No 3309/93 of 30 November 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p . 26. 2) OJ No L 321 , 21 . 11 . 1990, p . 6. N o L 297 /14 Official Journal of the European Communi t ies 2. 12. 93 ANNEX Code CN code Description Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 44,84 1826 341,59 86,18 297,90 12368 35,74 85310 96,76 33,94 1.20 0702 00 10 0702 00 90 Tomatoes 56,50 2301 430,49 108,61 375,43 15586 45,04 107511 121,94 42,78 1.30 0703 10 19 Onions (other than seed) 11,51 468 87,71 22,13 76,49 3175 9,17 21905 24,84 8,71 1.40 0703 20 00 Garlic 99,84 4066 760,60 191,91 663,32 27538 79,59 189954 215,45 75,59 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- bages 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 78,28 3243 603,41 149,73 524,15 21439 63,47 145707 168,14 60,04 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 81,10 3303 617,88 155,89 538,85 22371 64,65 154310 175,03 61,40 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58 568 71,55 24,98 1.140 ex 0706 90 90 Radishes 106,95 4356 814,76 205,57 710,55 29499 85,25 203480 230,80 80,97 1.150 0707 00 11 0707 00 19 Cucumbers 94,55 3851 720,33 181,74 628,20 26080 75,37 179896 204,05 71,59 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 199,46 8124 1519,53 383,39 1325,17 55016 159,00 379487 430,44 151,01 1.170 Beans: 1.170.1 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 105,92 4314 806,91 203,59 703,71 29215 84,43 201519 228,57 80,19 1.170.2 0708 20 10 0708 20 90 Beans (Phaseolus ssp., vulga- ris var. Compressus Savi) 145,81 5939 1110,84 280,27 968,76 40219 116,23 277422 314,67 110,40 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1 024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1.200 Asparagus: 1.200.1 ex 0709 20 00  green 649,33 26447 4946,74 1248,12 4314,03 179103 517,62 1235399 1401,27 491,63 1.200.2 ex 0709 20 00  other 176,40 7185 1 343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 81,02 3300 617,29 155,75 538,34 22350 64,59 154163 174,86 61,35 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- lens var. dulce) 42,09 1714 320,71 80,92 279,69 11611 33,55 80095 90,85 31,87 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1140,32 3976,20 164183 486,99 1109159 1 280,76 465,59 1.240 0709 60 10 Sweet peppers 65,44 2665 498,56 125,79 434,79 18051 52,16 124511 141,22 49,55 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 122,65 4995 934,38 235,75 814,86 33830 97,77 233352 264,68 92,86 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 53,61 2183 408,45 103,05 356,20 14788 42,74 102006 115,70 40,59 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 46,58 1897 354,91 89,54 309,51 12850 37,13 88636 100,53 35,27 2.30 ex 0804 30 00 Pineapples, fresh 41,42 1687 315,56 79,62 275,20 11425 33,02 78 808 89,39 31,36 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 131,39 5351 1 000,97 252,55 872,94 36241 104,74 249984 283,55 99,48 2. 12. 93 Official Journal of the European Communities No L 297/ 15 Amount of unit values per 100 kg net Code CN code 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 90 J 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90J 2.170 ex 080930 00 Description Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 97,13 3956 739,95 186,70 645,31 26791 77,42 184797 209,61 73,54 29,84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,67 29,03 1182 221,20 55,81 192,91 8009 23,14 55243 62,66 21,98 30,07 1224 229,10 57,80 199,80 8295 23,97 57217 64,90 22,76 56,44 2298 429,97 108,48 374,97 15567 44,99 107381 121,79 42,73 32,30 1315 246,14 62,10 214,65 8911 25,75 61471 69,72 24,46 . 38,27 1586 295,04 73,21 256,29 10482 31,03 71245 82,21 29,36 38,77 1579 295,40 74,53 257,62 10695 30,91 73774 83,68 29,35 39,80 1621 303,24 76,51 264,45 10979 31,73 75732 85,90 30,13 140,08 5705 1067,16 269,25 930,67 38638 111,66 266514 302,30 106,06 33,30 1356 253,69 64,00 221,24 9185 26,54 63356 71,86 25,21 56,15 2287 427,83 107,94 373,11 15490 44,76 106846 121,19 42,52 158,77 6467 1209,60 305,19 1054,88 43795 126,57 302086 342,64 120,21 3,86 161 29,78 7,32 25,97 1070 3,12 7218 8,24 3,00 39,49 1608 300,90 75,92 262,42 10894 31,48 75148 85,23 29,90 117,76 4796 897,12 226,35 782,38 32481 93,87 224048 254,13 89,16 68,69 2798 523,34 132,04 456,41 18948 54,76 130701 148,25 52,01 185,55 7557 1413,61 356,67 1232,81 51 181 147,92 353037 400,44 140,49 85,93 3500 654,64 165,17 570,91 23702 68,50 163490 185,44 65,06 130,22 5304 992,09 250,31 865,20 35920 103,81 247766 281,03 98,59 102,26 4136 802,32 197,13 685,71 27672 83,37 186134 221,74 77,70 132,89 5412 1012,42 255,44 882,93 36656 105,94 252842 286,79 100,62 No L 297/ 16 Official Journal of the European Communities 2. 12. 93 Amount of unit values per 100 kg net Code CN code 2.180 ex 0809 30 00 2.190 0809 40 111 0809 40 19 | 2.200 0810 10 101 0810 10 90 2.205 081020 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Description Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.,) Pomegranates Khakis (including Sharon fruit) Lychees ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 92,76 3778 706,66 178,29 616,28 25585 73,94 176482 200,17 70,23 152,39 6207 1 161,00 292,93 1012,50 42035 121,48 289949 328,88 115,38 317,41 12928 2418,09 610,11 2108,81 87550 253,03 603896 684,98 240,32 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 96,21 3918 732,98 184,94 639,23 26538 76,69 183056 207,63 72,84 87,28 3555 664,93 167,77 579,88 24074 69,57 166060 188,35 66,08 113,03 4604 861,14 217,27 751,00 31 179 90,11 215063 243,93 85,58 723,13 29453 5508,99 1389,98 4804,37 199460 576,46 1375816 1560,54 547,51